Citation Nr: 1103411	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  06-07 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's lymphoma, 
to include as secondary to exposure to herbicides and pesticides.

2.  Entitlement to service connection for diabetes mellitus, type 
II, to include as secondary to exposure to herbicides and 
pesticides.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, inclusive of posttraumatic stress disorder (PTSD) and 
depression, to include as secondary to herbicides and pesticides.

4.  Entitlement to service connection for pancreatic tumors, to 
include as secondary to exposure to herbicides and pesticides.

5.  Entitlement to service connection for gastric ulcers, to 
include as secondary to exposure to herbicides and pesticides.



6.  Entitlement to service connection for lung disorder, 
inclusive of paralysis of the diaphragm with diminished lung 
capacity, to include as secondary to exposure to herbicides and 
pesticides.

7.  Entitlement to service connection for deep vein thrombosis, 
to include as secondary to exposure to herbicides and pesticides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran had active military service from November 1983 to 
October 1985 and subsequent service in the National Guard with a 
discharge date of July 1989.

This matter comes to the Board of Veterans' Appeals (Board) from 
a November 2004 rating decision of the VARO in Albuquerque, New 
Mexico, which denied service connection for all of the above-
claimed disorders.  In July 2007, the Veteran testified before 
the undersigned Acting Veterans Law Judge at a Board hearing at 
the RO. 

This matter was most recently before the Board in April 2008, at 
which time it was remanded to the RO through the VA's Appeals 
Management Center (AMC) in Washington, DC., in order to undertake 
needed evidentiary and procedural development.  Following the 
AMC's completion of the requested actions, the case has since 
been returned to the Board for further review.  

Following the return of the case to the Board, the Veteran 
submitted additional documentary evidence for review.  Such 
evidence was accompanied by a written, signed waiver for the RO 
or AMC's initial review of that evidence.  

This appeal is herein expanded to include any and all acquired 
psychiatric disorders, inclusive of PTSD and other shown entities 
including anxiety, depression, or mood disorders.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009) (although the appellant's 
claim identifies PTSD without more, it cannot be a claim limited 
only to that diagnosis, but must rather be considered a claim for 
any mental disability that may reasonably be encompassed by 
several factors including: the claimant's description of the 
claim; the symptoms the claimant describes; and the information 
the claimant submits or the Secretary obtains in support of the 
claim).  

The issues of entitlement to direct and/or secondary 
service connection for tachycardia, chronic fatigue, 
weakness, abdominal pain, and mental confusion with 
impaired memory have been raised by the record, but have 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).   Therefore, the Board does not have 
jurisdiction over them and they are referred to the AOJ 
for appropriate action.  

The issue of the Veteran's entitlement to service connection for 
an acquired psychiatric disorder, inclusive of depression and 
PTSD, to include as due to herbicide and pesticide exposure, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the AMC.  




FINDING OF FACT

The Veteran was exposed to toxic herbicides and pesticides in 
service, which directly resulted in the postservice onset of non-
Hodgkin's lymphoma and treatment therefor, which in turn led to 
the development of type II diabetes mellitus, pancreatic tumors, 
gastric ulcers, deep vein thrombosis, and lung pathology 
inclusive of a lung abscess, paralysis of the diaphragm and 
diminished lung capacity.  

CONCLUSION OF LAW

Non-Hodgkin's lymphoma and resulting diabetes mellitus, 
pancreatic tumors, gastric ulcers, deep vein thrombosis, and lung 
pathology inclusive of a lung abscess, paralysis of the 
diaphragm, and diminished lung capacity, were incurred in service 
or are proximately due to or the result of non-Hodgkin's lymphoma 
or treatment therefor.  38 U.S.C.A. § 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As the disposition herein reached is favorable to the appellant, 
the need to discuss the VA's efforts to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), as codified in the United States Code, its 
implementing regulations, or the body of law interpretive 
thereof, is obviated.  The same is true with respect to the 
question of whether the AMC substantially complied with the terms 
of the Board's earlier remand.  See Stegall v. West, 11 Vet. App. 
268, 270-71 (2008).  

Applicable law provides that service connection will be granted 
if it is shown that the appellant suffers from disability 
resulting from an injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury or disease in 
line of duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, certain chronic 
diseases, including diabetes mellitus, malignant tumors, and 
peptic ulcers, may be presumed to have been incurred during 
service if the disorder becomes manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).  

Service connection also may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).


Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. West, 
13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Service connection on a secondary basis is granted where the 
claimed disorder is proximately due to or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 
7 Vet. App. 439 (1995).  As well, notice is taken that, effective 
October 10, 2006, 38 C.F.R. § 3.310 was amended in order to 
implement the holding in Allen, supra.  See 71 Fed. Reg. 52744 
(2006).  Such amendment essentially codified Allen with language 
requiring that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.  The claim at 
hand was adjudicated under both the previous and amended versions 
of 38 C.F.R. § 3.310.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period from January 
9, 1962, to May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2010).  Certain, specified diseases are 
afforded a presumption of service incurrence where there is 
exposure to an herbicide agent in service.  See 38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e), 3.313 (2010).

Notwithstanding the foregoing presumption provisions, which arose 
out of the Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Public Law No. 98- 542, § 5, 98 Stat. 2725, 2727-
29 (1984), and the Agent Orange Act of 1991, 

Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United States 
Court of Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service connection 
with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom; Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), 
cert. denied, 118 S. Ct. 1171 (1998); see Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997).  

Here, the Veteran does not allege or otherwise produce evidence 
indicating that he served in the Republic of Vietnam or had 
exposure to one or more toxic herbicide agents as a result of 
Vietnam service.  Rather, he contends that his lymphoma is the 
result of herbicide and pesticide exposure at Fort Riley, Kansas, 
during the 1980s, and that his lymphoma either caused or 
aggravated various other disorders.  He specifically denied 
having been exposed to Agent Orange in service.  

Service department records indicate the Veteran's duty station 
from March 1984 to May 1985 was at Fort Riley, Kansas.  Evidence 
developed postservice includes an Installation Action Plan (IAP) 
for Fort Riley that was prepared in 2005 by various Federal and 
State agencies, including the U.S. Army, wherein it was noted 
that various contaminants were found to be present at Fort Riley 
in its soil and ground water.  Among the noted contaminants were 
volatile organic compounds, primarily vinyl chloride, as well as 
perchlorates and tetrachloride; pesticides, including chlordane, 
dichlorodiphenyltrichloroethane (DDT,) dieldrin, heptachlor, 
polycyclic aromatic hydrocarbons, and metals such as arsenic; 
fuel; lead, BTEX (acronym that stands for benzene, toluene, 
ethylbenzene, and xylenes); dichloroethane; and naphthalene.  
Data prepared by or on behalf of the U.S. Environmental 
Protection Agency (EPA) in April 2010 indicated that Fort Riley 
was located in the Flint Hills region of Kansas along Interstate 
70, comprising approximately 100,656 acres.  Numerous 
environmental investigations and sampling events were therein 
noted to have been performed at Fort Riley in the 1970s and 
1980s, identifying activities and facilities in which hazardous 
substances had been released or had the potential to be released 
in the environment.  Sources of contamination included a variety 
of landfills; printing, dry cleaning, and furniture shops; and 
pesticide storage facilities.  It was also noted that Fort Riley 
had been placed on the National Priorities List in August 1990 
and an agreement to begin remediation efforts had been entered 
into by the U.S. Army and others in February 1991.  

The record further reflects that in or about November 1999 the 
Veteran began to experience right upper stomach pain and 
cramping, in addition to shortness of breath and flu-like 
symptoms.  Abdominal pain followed in December 1999 with 
progression of the pain to a constant, severe variety with 
radiation to the back.  Examination and testing revealed acute 
pancreatitis with pseudocysts and liver enlargement, and one 
possible etiology thereof was the Veteran's alcohol use.  This, 
however, preceded the February 2000 diagnoses of non-Hodgkin's 
lymphoma, diffuse large B-cell type affecting the pancreas, 
duodenum, stomach and spleen, as confirmed by endoscopic biopsy; 
a large mediastinal tumor; gastroesophageal reflux disease; and 
biliary obstruction secondary to the gastrointestinal tumor.  A 
course of chemotherapy, including use of prednisone, immediately 
followed, and additional courses of chemotherapy, as well as 
radiotherapy, including chest irradiation, an autologous stem 
cell transplant, and various surgical procedures were thereafter 
undertaken.  

In the several-year period following the February 2000 diagnosis 
of lymphoma, the Veteran was diagnosed and treated for diabetes 
mellitus with hyperglycemia, depression, pancreatic tumors, 
gastric hemorrhage with perforated gastric ulcer and bleeding, 
deep vein thrombosis of the left popliteal and femoral veins 
requiring anti-coagulation therapy, and lung pathology including 
but not limited to lung abscess, paralysis of the diaphragm, and 
diminished lung capacity.  One or more attending medical 
professionals, both VA and non-VA, have reported linkage between 
the Veteran's diabetes mellitus and gastric ulcers and the 
administration of steroids, such as prednisone, utilized in the 
treatment of his lymphoma and its residuals, and/or islet cell 
damage from pancreatic lymphoma or pancreatitis.  Following chest 
irradiation in February 2002 due to findings on a positron-
emission tomography (PET) scan showing positive uptake in the 
left hilum, treatment-related pneumonia and radiation pneumonitis 
developed.  Elevation of the left hemidiaphragm due to phrenic 
nerve palsy associated with massive large cell lymphoma was also 
in evidence.  

In May 2004, a VA medical professional offered an assessment of 
pesticide and herbicide exposure, noting that the Veteran's 
diabetes may be secondary thereto and/or pancreatic tumor.  That 
medical professional also determined that the Veteran's gastric 
ulcers were secondary to steroid use and productive of acute 
gastrointestinal bleeding, and that there was scarring of the 
lungs due to radiation treatment and paralysis of the lung 
diaphragm and diminished lung volumes because of phrenic nerve 
involvement.  

Of record is a medical report, dated in May 2004, from a private 
treating oncologist, wherein that physician indicated that the 
Veteran had inservice exposure to toxic herbicide and pesticide 
agents and was later diagnosed with high risk, Stage IV-B, non-
Hodgkin's lymphoma.  It was that physician's understanding that 
VA recognized non-Hodgkin's lymphoma as service-related for 
persons, like the Veteran, who were exposed to herbicides during 
military duty.  Another treating physician, in his June 2004 
report, stated that the Veteran had related to him that he had 
been exposed to herbicides and pesticides in service and that the 
Veteran felt that his lymphoma was the result of that exposure.  

Also on file is a lay statement, dated in August 2004, from a 
serviceman who served with the Veteran at Fort Riley, Kansas, in 
the same unit.  The lay affiant indicated that he had observed 
constant spraying of pesticides and herbicides at Fort Riley 
during the period both he and the Veteran were at that duty 
station.  

In order to clarify the relationship between the claimed 
disorders and military service, the Board by its April 2008 
remand requested that a VA medical 

examination be conducted, with solicitation of medical opinions 
from the examiner as to the medical issues raised by this appeal.  
Such examination was undertaken in November 2009, at which time 
the Veteran indicated he had been present for two full spraying 
seasons in 1984 and 1985 at Fort Riley.  Review of the assembled 
medical data by the examiner showed that the Veteran's non-
Hodgkin's lymphoma was diagnosed in 2000, followed by 
chemotherapy and the onset of diabetes mellitus and gastric 
ulcers and perforation of one such ulcer with bleeding 
necessitating surgical intervention.  According to the examiner, 
surgery to place a stent in the pancreas was required.  
Recurrence of the Veteran's lymphoma occurred in 2003, followed 
by additional chemotherapy, a stem cell transplant, and radiation 
of the mediastinum.  

Findings from the VA clinical examination in November 2009 
yielded diagnoses of remote pancreatic lymphoma tumors with 
pancreatic stent and chronic abdominal pain, as well as a remote 
perforated ulcer with residual gastritis symptoms.  In the 
opinion of the VA medical examiner, it was at least as likely as 
not that the Veteran's non-Hodgkin's lymphoma, pancreatic tumors, 
and gastric ulcers were related to military service by virtue of 
herbicide and/or pesticide exposure, citing various items of 
record.  In the examiner's opinion, there was an known 
epidemiological relation between non-Hodgkin's lymphoma and 
exposure to herbicides and pesticides, and even in the absence of 
knowledge as to the specific identifies of the agents to which 
the Veteran had exposure, it was at least as likely as not that 
the Veteran's lymphoma, pancreatic tumors, and gastric ulcers 
were related to military service.  Paralysis of the left half of 
the diaphragm and partial deflation of the left lung, in addition 
to dyspnea and abdominal pain were found by the examiner to be 
consequences of the Veteran's lymphoma and its treatment.  

Given the foregoing, and notwithstanding some evidence 
contraindicating entitlement, the Board finds that the record 
reasonably supports the Veteran's inservice herbicide and 
pesticide exposure leading to the onset of non-Hodgkin's lymphoma 
and resulting diabetes mellitus, pancreatic tumors, gastric 
ulcers, deep vein thrombosis, and lung pathology including but 
not limited to lung abscess, paralysis of the diaphragm, and 
diminished lung capacity.  To that extent, the benefits sought on 
appeal are granted.  


ORDER

Service connection for non-Hodgkin's lymphoma and resulting 
diabetes mellitus, pancreatic tumors, gastric ulcers, deep vein 
thrombosis, and lung pathology including but not limited to lung 
abscess, paralysis of the diaphragm, and diminished lung 
capacity, is granted.  


REMAND

Throughout much of the diagnostic and treatment phases of the 
Veteran's lymphoma, the existence of anxiety and depression is 
demonstrated, the latter of which required use of Seroquel for 
its management.  The Veteran himself alleges that he has PTSD as 
a result of his lymphoma and its treatment, and it is noted that 
a VA examiner indicated in November 2009 that the Veteran was 
experiencing PTSD symptoms due to his lymphoma and its treatment.  
Still, the record fails to identify a diagnosis of PTSD or 
linkage to an inservice stressor or service-connected disability, 
nor does any medical professional specifically link the Veteran's 
claimed depression to service or any service-connected entity.  
Further evidentiary development to include the conduct of an 
additional VA psychiatric examination and solicitation of a 
medical opinion is found to be necessary, prior to the Board's 
entry of a final decision as to entitlement to service connection 
for an acquired psychiatric disorder, including depression and 
PTSD.  

Accordingly, this portion of the appeal is REMANDED for the 
following actions:

1.  Initiate development actions regarding 
the expanded issue of the Veteran's 
entitlement to service connection for any 
acquired psychiatric disorder, inclusive of 
PTSD and depression, and ensure full 
compliance with the VA's duties to notify 
and assist relating thereto.  

2.  Obtain for inclusion in the veteran's 
claims folder all records of VA treatment, 
not already on file, including those 
records compiled since August 2004.  

3.  Thereafter, afford the Veteran a VA 
psychiatric examination in order to 
ascertain whether any existing psychiatric 
disorder, including but not limited to PTSD 
and depression, originated in service or as 
a direct result thereof, or alternatively, 
is a result of service-connected 
disability.  The claims folder in its 
entirety must be provided to the VA 
examiner for use in the study of this case 
and the report prepared should reflect the 
examiner's statement as to whether in fact 
the claims folder was made available and 
reviewed.  Such examination should include 
the taking of a complete medical and 
psychiatric history and the conduct of a 
mental status examination and all 
diagnostic testing deemed necessary by the 
examiner.  All applicable diagnoses should 
then be set forth.  

Upon completion of the above, the VA 
examiner is asked to address the following 
questions in detail, providing a rationale 
for the opinions furnished:

(a)  Is it at least as likely as not (50 
percent or greater probability) that any 
acquired psychiatric disorder now present 
originated in service or is otherwise 
attributable thereto?

(b)  Is it at least as likely as not (50 
percent or greater probability) that any 
acquired psychiatric disorder now present 
was caused or aggravated by any other 
service-connected disability (low back 
strain, non-Hodgkin's lymphoma, diabetes 
mellitus, pancreatic tumors, gastric 
ulcers, deep vein thrombosis, and a lung 
disorder involving a lung abscess, 
diaphragm paralysis, and diminished lung 
capacity)?  If it is determined that the 
claimed disorder was worsened by one or 
more service-connected disorders, to the 
extent that is possible the examiner should 
indicate the approximate degree of 
disability or baseline (e.g., mild, 
moderate, severe) before the onset of the 
aggravation.

The clinician is advised that the term as 
likely as not does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended relationship; less 
likely weighs against the claim.

The clinician is further advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying disability 
beyond its natural progression versus a 
temporary flare-up of symptoms.

If the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate 
and the reasons why.

4.  Lastly, the Veteran's expanded claim 
for direct and secondary service connection 
for any acquired psychiatric disorder, 
including PTSD and depression, must be 
adjudicated on the basis of all the 
evidence of record and all governing law 
and regulations.  If the benefit sought on 
appeal continues to be denied, the Veteran 
and his representative must be provided 
with a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should then be 
allowed for a response.  The case should 
then be returned to the Board for further 
review.

The Veteran need take no action until otherwise notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the AMC/RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). The purpose of 
this remand is to obtain additional procedural and evidentiary 
development.  No inference should be drawn as to the outcome of 
this matter by the actions herein requested.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


